          Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 1 of 10




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

        FRACTUS, S.A.,

                               Plaintiff,
         v.                                                         Misc. Action No. 1:19-00130

         AT&T MOBILITY LLC,

                               Defendant.

             REPLY MEMORANDUM IN SUPPORT OF FRACTUS S.A.’S
       CROSS-MOTION TO COMPEL COMPLIANCE WITH RULE 45 SUBPOENA

        Fractus, S.A. (“Fractus”) submits this reply memorandum in further support of its cross-

motion to compel SBA Communications Corporation (“SBA”) to comply with the Rule 45

Subpoena that Fractus served on SBA on March 1, 2019 (the “Subpoena”). For the reasons set

forth below, in Fractus’ Combined Memorandum (ECF No. 7), 1 and in the supporting

declarations and exhibits submitted therewith (ECF Nos. 8 – 10), Fractus respectfully requests

that the Court grant Fractus’ cross-motion and order SBA to produce the Data Points without

further delay.

                                            INTRODUCTION

        In its Combined Memorandum, Fractus demonstrated several of the reasons why SBA

cannot justify its refusal to produce the two Data Points at issue. SBA’s Reply Memorandum in

Support of Motion to Quash Fractus’ Subpoena and Opposition to Fractus’ Cross Motion to

Compel Compliance with Rule 45 Subpoena (ECF No. 20) (“SBA Reply”) does nothing to

undermine that showing. Emotion is no substitute for facts, and these are the facts:

1
 All capitalized, but undefined, terms used in this reply memorandum have the same meanings assigned in Fractus’
Combined Memorandum in Support of Fractus’ Opposition to Non-Party SBA’s Motion to Quash and in Support of
Fractus’ Cross-Motion to Compel Rule 45 Subpoena (ECF No. 7) “Fractus’ Combined Mem.”).


                                                       1
           Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 2 of 10




       x    SBA rents cell sites to the Carrier Defendants, on which the Carrier Defendants place
            the infringing Multiband Base Station Antennas. Fractus’ Combined Mem. at 1-2, 8,
            19-20.

       x    Fractus seeks from SBA two pieces of information relating to those rented cell sites,
            for the period from April 9, 2012 through the present: (i) the maximum equipment
            burden of the cell sites; and (ii) the amount of that space that remained unused (or,
            conversely, that was used) (the “Data Points”). Fractus’ Combined Mem. at 2.

       x    The Data Points are objective proof that demonstrates the cost savings that the Carrier
            Defendants reaped as a result of having used the infringing antennas. See, e.g.,
            Fractus’ Combined Mem. at 15-16. They are thus critical aspects of establishing
            damages. See id. at 13-16 (establishing relevancy and proportionality).

       x    SBA has the Data Points. See generally SBA Reply at 1-28 (failing to deny that SBA
            has custody, possession or control over Data Points); Supplemental Declaration of
            Jason Silberstein (ECF No. 20-9) (“Supplemental Silberstein Declaration”) at 1-2
            (failing to swear that SBA lacks access to Data Points); see also Fractus’ Combined
            Mem. at 17-18.

       x    The Carrier Defendants apparently do not. See Fractus’ Combined Mem. at 14, 22;
            contra SBA Reply at 10, 12, 21.

       x    A stringent protective order would govern SBA’s production of the Data Points.
            Fractus’ Combined Mem. at 16-17.

SBA has not addressed this record. Instead, SBA regurgitates conclusory assertions of “undue

burden” while quibbling over typographical errors and attempting to refute document requests

that Fractus has withdrawn. See, e.g., SBA Reply at 7, 12. There is thus little that merits a

response. There are, however, several points that underscore why the Court should order SBA to

produce the Data Points.

       As an initial matter, if anyone has engaged in “bullying” or “gamesmanship,” it is SBA;

not Fractus. It is SBA that twice initiated motions practice without first completing the meet and

confer process. See, e.g., Chan Decl., Ex. 2 (ECF No. 10-2). It is SBA that threatened to seek

fees and costs if Fractus pursued the discovery it so crucially needs. See Cole Decl. ¶ 9. And it

is SBA that, without merit, refuses to produce a single document notwithstanding the reasonable


                                                 2
           Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 3 of 10




steps that Fractus has taken to reduce any purported burden. Fractus should not be made to bear

the costs of that strategy. 2

         Substantively, it bears repeating that at every turn, Fractus has taken steps to reduce any

purported burden on SBA, see Part I below, while SBA has failed to articulate any genuine basis

for its conclusory assertions of “undue burden,” see Part III below. Among other things, SBA

has yet to establish that the Data Points are even “sensitive,” much less explain why the

protective order does not sufficiently protect SBA’s so-called “trade secrets,” see Part II below.

SBA’s attempt to challenge the procedural sufficiency of the Subpoena is likewise meritless,

because SBA indisputably transacts business within 100 miles of Manhattan and, in any event,

the Subpoena empowers SBA to comply by mail, see Part IV below. Finally, SBA’s inability to

understand Fractus’ damages model does not undermine the nature of the Data Points as critical

evidence; nor is Fractus required to essentially provide advanced disclosure of its expert reports

in order to obtain the Data Points. See Part V below. For each of these reasons, as well as the

ones set forth in Fractus’ Combined Memorandum, supporting declarations and exhibits, the

Court should grant the cross-motion.

                                                 ARGUMENT

    I.       FRACTUS HAS REPEATEDLY TAKEN REASONABLE STEPS TO
             REDUCE ANY BURDEN ON SBA

         There is nothing improper about narrowing the scope of a document subpoena. Contra

SBA Reply at 22, 27. That is the purpose of meeting and conferring, and it evidences the

“reasonable steps” that Fractus has taken to reduce any burden on SBA. See Fractus’ Combined

2
  “SBA’s emergency,” see SBA Reply at 14, 19, is less an “undue burden” or the result of any purported “failure [by
Fractus] to plan” than it is the result of SBA’s refusal to meet and confer properly in connection with the original
subpoena served in October 2018. Again, the Data Points are derived from the original subpoena. It is disingenuous
for SBA to have refused to produce anything in 2018 on the basis that Fractus should first pursue the discovery
through the Carrier Defendants, and to now attempt to rationalize a new refusal to produce that same discovery
based on the time that it took for Fractus to do just that. See, e.g., SBA Reply at 24.


                                                         3
           Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 4 of 10




Mem. at 23-24; contra SBA Reply at 6, 10, 13-16. Plainly put, the Data Points are a subset of

the narrowed requests; the narrowed requests are a subset of the Document Subpoena; and the

Document Subpoena is a subset of the original subpoena served in October 2018. Compare Cole

Decl., Ex. 6, with Dockery Decl., Ex. 2 at 9, Document Request No. 4, and Chan Decl., Ex. 1 at

9-10, Document Request No. 4. With accurate context, the Data Points therefore evidence

Fractus’ ever shrinking demands; not “ever shifting” ones. Contra SBA Reply at 22, 27. SBA

is wrong to suggest otherwise. See SBA Reply at 10, 14-16, 17. The cross-motion is proper and

the Court should grant it. 3

    II.      THE PROTECTIVE ORDER EVISCERATES ANY CONCERN ABOUT
             “COMPETITIVE HARM”

          SBA has never established that the Data Points are “confidential commercial

information,” let alone “inescapabl[e] . . . trade secret[s].” Contra Suppl. Silberstein Decl. (ECF

No. 20-9) ¶ 6. SBA has merely parroted those phrases in various forms. See id.; see also SBA

Reply 20-22. But “[s]aying it is so does not . . . make it so, no matter how many times it is

repeated,” Chrysler Credit Corp. v. Anthony Dodge, Inc., No. 92 C 5273, 1996 WL 509888, at

*3 (N.D. Ill. Sept. 4, 1996), and courts routinely allow discovery of third-party trade secrets

where, as here, a suitable protective order governs the production. See, e.g., Truswal Sys. Corp.

3
  In several places, SBA suggests that it was “mislead [sic]” during the meet and confer process. See SBA Reply at
13-15. That is untrue. Regrettably, SBA’s statements also reflect that SBA did not read the Subpoena carefully, did
not pay close attention to the March 12, 2019 e-mail from Fractus’ counsel, and did not listen when Fractus’ counsel
spoke. As just one example, SBA contends with respect to one of the withdrawn requests that “[i]t is very peculiar
that Fractus never thought to mention to SBA the names of the carriers to whom it is referring when that information
has been known to its counsel for some time.” See SBA Reply at 16. But the Subpoena itself identified the names
of each Carrier Defendant, see Dockery Decl., Ex. 2 at 5 ¶ 2, and SBA could easily have obtained the information in
the news articles the same way Fractus did: via Google. Fractus also offered in its March 12, 2019 e-mail to supply
SBA with search terms. See Cole Decl., Ex. 6. If SBA had accepted that offer, then those terms would have
included the names of each Carrier Defendant. In a similar vein, SBA contends that “like the Data Points, several of
[Fractus’] Requests in the 2019 Subpoena failed to state that the Request was limited to the Relevant Time Period.”
SBA Reply at 19. This overlooks the fact that Fractus specifically identified the applicable Relevant Period in the
March 12, 2019 email. See Cole Decl., Ex. 6. Fractus will not burden the Court by correcting each of the several
other errors in SBA’s characterization of the oral and written conferences between attorneys, but these examples are
illustrative.


                                                         4
            Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 5 of 10




v. Hydro-Air Engineering, Inc., 813 F.2d 1207, 1211 (Fed. Cir. 1987); Heat and Control, Inc. v.

Hester Industries, Inc., 785 F.2d 1017, 1024-25 (Fed. Cir. 1986); Aquastar Pool Prod. Inc. v.

Paramount Pool & Spa Sys., No. CV-19-00257-PHX-DWL, 2019 WL 250429, at *3-4 (D. Ariz.

Jan. 17, 2019). SBA has yet to identify any protection that it “needs,” but that the protective

order omits. For this reason, too, the Court should grant the cross-motion. 4

    III.      THE PARTIES AGREE THAT SBA IS BEST POSITIONED TO PRODUCE
              THE DATA POINTS WITH RELATIVE EASE

           SBA now concedes that “SBA is best positioned to access information about its own

towers.”      SBA Reply at 22.           Nowhere in SBA’s reply or the Supplemental Silberstein

Declaration does SBA contend that it lacks access to the Data Points; nor could it credibly do so.

SBA is a landlord and the Data Points directly relate to how much overall space SBA had to rent

on certain cell sites; how much of that space was actually rented; and how much of it was not.

           The Supplemental Silberstein Declaration does not establish any “undue burden.”

Among other things, it fails to (i) explain how or why it would be “significantly disruptive” for

SBA to print a report that reflects the Data Points, see SBA Reply at 23; (ii) provide any

objective or quantifiable measure of the “palpable disturbance” that producing the Data Points

would supposedly cause, see, e.g., Suppl. Silberstein Decl. ¶ 8; or (iii) explain why Fractus’ offer

to pay the reasonable costs of copying the relevant pages from the appropriate files would not

mitigate such concerns. The law demands a good bit more. See, e.g., State Farm Mut. Auto Ins.

Co. v. Elite Health Centers, Inc., No. 2:16-CV-13040, 2018 WL 4927171, at *6 (E.D. Mich. Oct.

4
  As SBA knows, the Agreement to Withdraw the 2018 subpoena (“Agreement”) has nothing to do with the
protective order. Contra SBA Reply at 9, 21-22. The protective order does not apply to the Agreement, and there is
nothing in the Agreement that would qualify as “confidential” or “highly confidential” material. SBA’s own
treatment of the Agreement reflects as much – despite realizing more than a week ago that the Agreement had been
publicly filed, SBA never sought to seal it or even raised it with Fractus. Instead, SBA drew more attention to the
document through a lengthy discussion in its public reply. The Agreement is simply no proxy for how Fractus treats
material that the protective order governs. Nevertheless, Fractus will submit a motion to seal the filing of Exhibit 5
to the Chan Declaration (ECF No. 10-5).


                                                          5
          Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 6 of 10




11, 2018); In re New England Compounding Pharmacy, Inc. Prod. Liab. Litig., No. MDL 13-

2419-FDS, 2013 WL 6058483, at *6-7 (D. Mass. Nov. 13, 2013).

         Moreover, the Supplemental Silberstein Declaration appears to address the purported

hardship of a request that Fractus does not make. See Suppl. Silberstein Decl. ¶ 8. Far from

asking SBA to visit its individual cell sites and perform any “analysis” or calculations, Fractus

merely asks that SBA disclose the maximum amount of equipment that relevant cell sites are

permitted to host, and how much of that space was rented during the period between April 9,

2012 and the present. Fractus’ Combined Mem. at 2. Adjectives and bold-faced font aside, see,

e.g., SBA Reply at 15, the nature of SBA’s business and the narrowness of the Data Points belie

SBA’s conclusory assertions of any “oppressive and undue” burden. See State Farm Mut. Auto

Ins. Co. v. Physiomatrix, Inc., No. 12-cv-11500, 2013 WL 10936871, at *14 (E.D. Mich. Nov.

26, 2013); New England Compounding Pharmacy, No. MDL 13-2419-FDS, 2013 WL 6058483,

at *6-7. This is yet another reason why the Court should grant the cross-motion.

   IV.      SBA’S OBJECTIONS TO THE PLACE AND TIME FOR COMPLIANCE ARE
            FRIVOLOUS

         SBA cannot manufacture an undue burden based on the designated place of compliance

(which is proper under Fed. R. Civ. P. 45(c)(1)(A), given SBA’s indisputable transaction of

business through the ownership, operation and construction of many cell sites within a 100-mile

radius of Manhattan. See Fractus’ Combined Mem. at 19-20). In fact, the Subpoena empowers

SBA to choose its mode of compliance.         Rather than appearing in person to provide the

discovery in Manhattan, then, SBA may elect to simply mail the discovery to Kobre & Kim’s

San Francisco office. See Dockery Decl., Ex. 2 at 2, 8 ¶ 3 (allowing production of exact copies

of documents directed to the attention of the issuing officer reflected on face of Subpoena form –

i.e., Michael Ng, at 150 California Street, 19th Floor, San Francisco, CA 94111). This alone

                                                6
           Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 7 of 10




demonstrates that SBA’s position is frivolous. See Probulk Carriers Ltd. v. Marvel Int'l Mgmt.

& Transportation, 180 F. Supp. 3d 290, 293 (S.D.N.Y. 2016) (refusing to quash document

subpoena and modifying place of compliance from New York to Istanbul while noting that

purpose of 100-mile rule “is to avoid imposition of unreasonable travel burdens”).

         In any event, the language of Rule 45(c)(1) is plain and the Court should enforce it as

written. The Rule does not require that SBA be headquartered near the place of compliance,

contra SBA Reply at 24-26; only that compliance be designated “within 100 miles” of any

location where SBA “resides, is employed, or regularly transacts business.”                               See Rule

45(c)(1)(A). This makes sense, because the party that serves a Rule 45 subpoena will rarely

know where a corporate third-party has chosen to keep the corporation’s evidence. Rule 45

would be a virtual nullity if, as SBA suggests, a Rule 45 subpoena is “deficient” unless the

issuing party first (i) identifies which documents the third-party possesses, has custody of or

controls that are sufficient to show the discovery sought, see, e.g., SBA Reply at 16, 18;

(ii) identifies the location where the third-party has chosen to keep those materials; and further

(iii) locates the third-party personnel who maintain them. That is not the law; nor should it be. 5



5
  SBA fails to appreciate that Fractus directed the Subpoena to SBA; not any specific agent or officer. As a
corporate entity, SBA is “presumed to have custody and control of its own records ordinarily required in the course
of business.” Tiffany (NJ) LLC v. Qi Andrew, 276 F.R.D. 143, 148 (S.D.N.Y. 2011), aff'd sub nom. Tiffany (NJ)
LLC v. Andrew, No. 10 CIV. 9471 WHP, 2011 WL 11562419 (S.D.N.Y. Nov. 14, 2011) (internal quotations
omitted). And because SBA does not dispute that SBA is itself subject to the Court’s jurisdiction, see Fractus’
Combined Mem. At 20-21 (establishing long-arm jurisdiction); SBA Reply at 1-28 (failing to contest long-arm
jurisdiction); Suppl. Silberstein Decl. at 1-2; id. ¶ 3 (same), there is no need for Fractus to establish that SBA has
agents or employees “within the Court’s jurisdiction [with] control of the desired documents.” Contra SBA Reply
at 24-25. Fairly read, the unpublished, out-of-circuit cases on which SBA relies do not set such a standard. As
Fractus previously explained in relation to Hallamore, the parties seeking discovery in those cases failed to establish
that the third-party subpoena recipients regularly transacted business within 100 miles of the place of compliance.
See Fractus’ Combined Mem. at 21 n.5 (explaining why Hallamore is inapposite); see also Tele Draulic, Inc. v.
Hetronic Int'l, Inc., Misc. No. 16-108-SLR, 2016 WL 3606775, at *3 (D. Del. June 30, 2016). The subpoenaing
parties instead attempted to rely solely on the third-parties’ incorporation in Delaware. See Hallamore, 259 F.R.D.
at 79; Tele Draulic, 2016 WL 3606775, at *3. On those records, the District of Delaware quashed each subpoena,
noting that they violated the 100 mile rule and that despite the third-parties’ incorporation in Delaware, the third-
parties had no agents or employees there with custody of the relevant documents. See Hallamore, 259 F.R.D. at 80;
Tele Draulic, 2016 WL 3606775, at *4.

                                                          7
           Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 8 of 10




         SBA’s suggestion that Fractus was somehow obligated to provide SBA with a form of

civil discovery regarding SBA’s own contacts with New York is similarly unsupported. See

SBA Reply at 7. The onus was on SBA – as the party with superior knowledge of its own

contacts in and around Manhattan, and as the party refusing to comply with a properly-served

Subpoena – not to take inaccurate and unjustifiable positions while meeting and conferring.

Notably, SBA never asked Fractus to move the place of compliance to Miami, Florida. See SBA

Reply at 24, 26. This is presumably because SBA will not comply with any document request

from Fractus unless a federal court orders SBA to do so. See, e.g., SBA Reply at 14 (reflecting

that counsel for SBA (wrongly) characterized the Subpoena as “defective” and “informed

Fractus that it [SBA] was not obligated to produce documents in response”); see also Fractus’

Combined Mem. at 9-11.                The Supplemental Silberstein Declaration does not indicate

otherwise. 6

         Finally, as Fractus has already established, the thirteen-day compliance window is more

than reasonable under the circumstances. See Fractus’ Combined Mem. at 21-22. Contrary to

SBA’s interpretation, the fact that certain courts have found a fourteen-day compliance window

to be “presumptively reasonable” does not establish any rule that a thirteen-day compliance

window is “presumptively unreasonable.” SBA Reply at 26 (emphasis added).                               SBA both

misstates the holdings of the cases addressing the fourteen-day compliance windows, and fails to

identify any case that holds that a thirteen-day compliance window is “presumptively

unreasonable.” The Court should reject SBA’s invitation to misconstrue the case law.


6
  “Generally, modification of a subpoena is preferable to quashing it outright,” unless it cannot be modified “in any
fruitful manner.” See Fractus’ Combined Mem. at 12 (quoting authorities). Accordingly, notwithstanding that the
Subpoena was proper as issued, the Court may exercise its discretion to modify the Subpoena to identify Miami,
Florida as the place of compliance. Modification would similarly resolve SBA’s purported concerns that the Data
Points are “burdensomely vague” with respect to either timeframe or the type of capacity at issue. See SBA Reply at
19-20; see also id. at 15-16.


                                                         8
         Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 9 of 10




   V.      COST SAVINGS IS A WELL-ESTABLISHED MEASURE OF PATENT
           DAMAGES, AND THE DATA POINTS ARE CRITICAL ASPECTS OF THAT
           FORMULA

        Regardless of whether SBA “fails to understand” Fractus’ damages model, or considers it

“baffling” or “incredibly odd,” SBA Reply at 11, 19, 22, the cost savings model is well-

established, see Fractus’ Combined Mem. at 4. As Fractus has already explained, the Data

Points relate to the total equipment burden of the cell sites that the Carrier Defendants rented

during the relevant period, as well as the portion of that rentable space that was arguably

available to accommodate more, larger, or heavier equipment. Id. at 4-8, 15-16. When coupled

with discovery that Fractus obtained from other sources, the Data Points will, among other

things, refute any suggestion that as an alternative to using the infringing Multiband Base Station

Antennas, the Carrier Defendants could simply have used bigger, larger, or more monoband

antennas to attain the same degree of network quality. See id. at 15-16. The Data Points are not

“tenuously connect[ed]. . . ” to Fractus’ damages, contra SBA Reply at 21; see also id. at 18-20,

but rather integral components of the cost savings formula. See Fractus’ Combined Mem. at 4-8,

15-16. SBA’s focus on trends in consumption of cell site capacity and the reasons for those

trends misses the point. See SBA Reply at 10-11. The Court should grant the cross-motion.

                                          CONCLUSION

        For the foregoing reasons, as well as the ones stated in Fractus’ Combined Memorandum,

supporting declarations, and exhibits, Fractus respectfully requests that the Court enter an order

compelling SBA to produce the Data Points immediately. This timeline remains necessary in

light of the April 15, 2019, deadline for fact discovery in the Patent Litigation.




                                                  9
       Case 1:19-mc-00130-ER Document 23 Filed 04/01/19 Page 10 of 10




Dated: New York, New York                 Respectfully submitted,
       April 1, 2019
                                          KOBRE & KIM LLP

                                   By:    /s/ Kimberly Perrotta Cole
                                          Kimberly Perrotta Cole
                                          Clinton J. Dockery
                                          800 Third Avenue
                                          New York, New York 10022
                                          (212) 488-1200
                                          kimberly.cole@kobrekim.com
                                          clinton.dockery@kobrekim.com

                                          Attorneys for Plaintiff Fractus, S.A.




                                     10
